Case: 1:18-cv-00055-TSB-SKB Doc #: 17 Filed: 12/22/20 Page: 1 of 1 PAGEID #: 676




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 SARA ANDERSON,                                :      Case No. 1:18-cv-55
                                               :
       Plaintiff,                              :      Judge Timothy S. Black
                                               :
 vs.                                           :      Magistrate Judge Stephanie K.
                                               :      Bowman
 COMMISSIONER OF SOCIAL                        :
 SECURITY,                                     :
                                               :
        Defendant.                             :

            ORDER AWARDING ATTORNEY’S FEES PURSUANT TO
               THE PARTIES’ JOINT STIPULATION (Doc. 16)

       This case is before the Court on the parties’ joint stipulation (the “Joint

Stipulation”) for an award of attorney’s fees under the Equal Access to Justice Act (the

“EAJA”). (Doc. 16). Upon careful consideration, the Court concludes that the parties’

Joint Stipulation should be and is hereby GRANTED in its entirety. Accordingly:

   1. Plaintiff is awarded attorney’s fees in the amount of $1526.25 under the EAJA.
      This award will fully satisfy any and all of Plaintiff’s claims for fees, costs, and
      expenses under 28 U.S.C. § 2412 that may be payable in this case.

   2. Any fees paid belong to Plaintiff, and not her attorney, and can be offset to satisfy
      any pre-existing debt that Plaintiff owes the United States under Astrue v. Ratliff,
      560 U.S. 586 (2010). If counsel for the parties can verify that Plaintiff owes no
      pre-existing debt subject to offset, Defendant shall direct that the award be made
      payable to Plaintiff’s attorney pursuant to the EAJA assignment duly signed by
      Plaintiff.

       IT IS SO ORDERED.

Date: 12/22/2020                                                 s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge
